DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 2, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
The disclosure is objected to because of the following informalities: 
Pg. 5, line 2, it is unclear what is meant by “Referring not to Fig. 2B.” It seems this should read “Referring now to Fig. 2B.”
Pg. 9, line 6, the “eternal computing device 10” seems that it should read “external computing device 10.”
Throughout the application, there are several instances where “assembly120” or “assembly110” is recited. Applicant is advised to correct the spacing to instead recite “assembly 120” or “assembly 110.”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites “an application installable on an associated external device, the application being configured to receive and store patient profile data.” Under the broadest reasonable interpretation, the recitation of an “application” encompasses software per se, and Applicant has failed to claim the structure of the invention that performs the functions of the application. Applicant should amend the claims to instead positively claim structural elements to store and execute the instructions of the applications, such as a processor and memory of the associated external device. Claims 38-41 are rejected by virtue of their dependency on claim 37. 
Claim 41 attempts to further limit the patient identifier information recited in claim 40 by reciting that “the patient identifier includes an earlier provided patient identifier,” however, the claim scope is unclear. Since claim 40 recites that the patient identifier information is part of the temperature measurement information that is sent by the thermometer, “earlier provided” is understood to merely mean before data is transmitted. Under this interpretation, a patient identifier inherently includes an “earlier provided patient identifier” because a patient identifier has to be provided to the system at some point in time, whether by a user or from a memory device coupled to the thermometer. In other 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37, 38, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2008/0239920, hereinafter Pompei.
Regarding claim 37, Pompei teaches (whole disclosure, especially Figs. 2A, 3 and paragraphs 14-25) a thermometer system (Fig. 2A) comprising: 
a thermometer (temperature detector 210) including a sensor for obtaining a temperature reading from a patient and generating a corresponding sensor signal (“the temperature detector 210 obtains a temperature reading from a body portion 205,” paragraph 15), 
a computation circuit coupled to the sensor and configured to receive the sensor signal and compute a corresponding temperature value (see step 315 in Fig. 3; although a computation circuit is not explicitly stated, there must inherently be hardware and software in the system to perform the computation step; furthermore, paragraph 24 states “step 315 may also be done later on the processor” which implies that in the current embodiment the computation is performed on components coupled to the thermometer) and 
a wireless communications circuit (wireless device 240) coupled to the computation circuit configured to establish a wireless communications link for sending temperature measurement information (“wireless device 240 transmits the temperature data and the identifier 235 over a communications path 215 to a processor 220,” paragraph 16); and 
an application (software application, paragraph 17) installable on an associated external device (processor 220 coupled with processor display 225), the application being configured to receive and store patient profile data associated with a patient profile and to associate the temperature measurement information received via the wireless communications link with the patient profile (“upon receiving the temperature and the identifier 235, the processor 220 begins a software application (not shown) to display the data…one or more readings of each of many individuals…a history of temperature and time for a particular individual, an aggregate data collection,” paragraph 17). The identifier information under which temperature data for a particular individual is stored constitutes, under the broadest reasonable interpretation, a “patient profile”.
Regarding claim 38, Pompei teaches the thermometer system of claim 37, wherein the temperature measurement information includes a date and time when a measurement was taken (“upon receiving the temperature data and the identifier 235, the processor 220 may associate a time and/or date to the data…the data may also be processed before transmission to the processor,” paragraph 16).
(identifier data 235).
Regarding claim 41, Pompei teaches the thermometer system of claim 40, wherein the patient identifier includes an earlier provided patient identifier. The system taught by Pompei stores historical temperature data associated with an individual’s identifier (“the processor display 225 may, for example, include a temperature and a barcode reading for one or more readings of each of many individuals including…a history of temperature and time for a particular individual, an aggregate data collection…,” paragraph 17). Thus, while Pompei does not explicitly state that the patient identifier is an earlier provided identifier, the system must inherently be configured to associate a received patient identifier to an earlier provided patient identifier in order to create a history temperature and time data for an individual.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Pompei, as applied to claim 37 above, in view of U.S. Patent Application Publication No. US 2012/0150482, hereinafter Yildizyan.
Regarding claim 39, Pompei teaches the thermometer system can compute a core temperature from temperature information received from a body part (“an internal core temperature can be computed…any type of temperature detector may be used, including axillary, ear, or non-radiation detectors,” paragraph 15). Pompei does not explicitly teach temperature measurement information (“The measurement mode may also depend on usage of the electronic thermometer 100, e.g., oral, rectal, and underarm temperature measurements. Operation of processor 104 may change in response to the mode selection by, for example, changing the temperature ranges associated with high, normal, and low temperature readings,” paragraph 63). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the temperature detector and processor in the thermometer system taught by Pompei such that it has multiple measurement modes and transmits information about the measurement mode to a processor unit, as taught by Yildizyan. One would be motivated to do so because Yildizyan teaches that a temperature measurement has a different clinical relevance depending on the temperature measurement location (“the proper temperature ranges for normal, warm, and fever conditions…may vary depending upon one or more traits of the patient, such as age, or upon a measurement location, such as oral, rectal, underarm, forehead, etc.,” paragraph 4). By transmitting a measurement mode, the display device of the thermometer system can better communicate and more accurately judge a health condition. Additionally, Pompei teaches that multiple temperature detectors may be used with one processor (paragraph 16), and it would be relevant to know the measurement location such that an accurate health condition (e.g., normal, fever, or low temperature) can be determined. Thus, transmitting temperature measurement information that includes a type of temperature computed or determined is obvious over Pompei in view of Yildizyan.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,485,428. The patent claims and instant claims have been reproduced below for comparison with differences underlined.
U.S. Patent No. 10, 485, 428 Claims
Instant Claims
Claim 1) A thermometer system including 

a thermometer in combination with an application stored on an external device, the thermometer comprising: at least a sensor for obtaining a temperature reading from a patient and generating a corresponding sensor signal; 

a computation circuit coupled to the sensor and configured to receive the sensor signal and compute a corresponding temperature value;

and a wireless communications circuit coupled to the computation circuit; wherein the wireless communications circuit and the computation circuit are collectively configured to establish a wireless communications link with the external device to provide the temperature value to the external device, 

the application stored on the external device configured to receive and store patient profile data associated with a patient profile and associate the temperature value with the patient profile stored on the external device, which is separate from the thermometer.

Claim 4) The thermometer system of claim 1, wherein the computation circuit comprises a memory and a processor, and the processor is configured to store the temperature value in the memory.

Claim 7) The thermometer system of claim 4, wherein the computation circuit further comprises a clock and the processor is further configured to store a date, time or both provided by the clock in the memory corresponding to the temperature value

Claim 8) The thermometer system of claim 7 wherein the processor is further configured to use the communications link to provide the date, time or both corresponding to the temperature value to the external device.


a thermometer including a sensor for obtaining a temperature reading from a patient and generating a corresponding sensor signal, 



a computation circuit coupled to the sensor and configured to receive the sensor signal and compute a corresponding temperature value, 

and a wireless communications circuit coupled to the computation circuit configured to establish a wireless communications link for sending temperature measurement information; 




and an application installable on an associated external device, the application being configured to receive and store patient profile data associated with a patient profile and to associate the temperature measurement information received via the wireless communications link with the patient profile.













Claim 38) The thermometer system of claim 37, wherein the temperature measurement information includes a date and time when a measurement was taken.



As shown above, besides for slight differences in claim language, patent claim 1 and instant claim 37 are nearly identical. The differences in claim language do not make the instant claims patentably distinct from the patent claims. For example, instant claim 37 recites the “wireless communications circuit coupled to the computation circuit configured to establish a wireless communications link” while patent claim 1 recites the “wireless communications circuit and the computation circuit are collectively configured to establish a wireless communications link.” The slightly different recitation does not lead to a different structure or function. In both the instant and patent claims, the wireless communications circuit is coupled to the computation circuit and performs the function of establishing the wireless communication link. In a second example, instant claim 37 recites “the application being configured to receive and store patient profile data associated with a patient profile” while patent claim 1 recites the “patient profile stored on the external device.” The application recited in instant claim 37 requires hardware structure in order to execute its functions, so patient profile data is inherently stored on the associated external device when the application is installed. 
Although there are additional limitations that are recited in the patent claims and not in the instant claims, the more specific patent claims still anticipate the instant claims. Following the rationale in In re Goodman, where applicant has once been granted a patent containing a claim for the specific or 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2012/0029313 teaches tracking the location of a patient via a vital signs monitor patch worn by the patient.
U.S. Patent Application Publication No. 2013/0137940 teaches creating a user profile including a user’s historical temperature data, birth date, height, and medical history.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/ALICE LING ZOU/               Examiner, Art Unit 3791